Title: Fernagus De Gelone to Thomas Jefferson, 15 December 1818
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


          
            
               Sir,
               New York
Decemb. 15 1818.
            
            According to your orders to Mr Belair, I have laid aside for you
            
              
                 
                1o 
                Ducange Glossarium. 3. folio bound in vellum.
              
              
                
                2o
                Cabanis, affections catharrales, 8vo
              
              
                
                3o
                Sallustii Catilin. &a Dureau La Malle. 8vo bound. french Latin
              
              
                
                4o
                Suetone, 4 8vo Latin french. bound. De la pause. 1771.
              
              
                
                5o
                henri quatre, par Perefixe. 12o broché.
              
              
                
                6o
                Appien, Guerres Civiles de Rome.—
              
              
                
                7o
                Planche, Dictionnaire, Grec français. gros 8vo
              
            
            
              
                  
                .
                Tacite, Dureau La Malle.
                )
                I will lay these books aside at the prices mentioned by Mr Belair. the thesaurus Costs in cash 375 francs. the London Copy which is reprinting will Cost in England at least 20. guineas.
              
              
                
                
                Pline le Jeune—
              
              
                
                
                Denis d’halicarnasse.
              
              
                
                . .
                Stephani Thesaurus Græcæ linguæ. 5. folio.
              
              
                
                . .
                La Place Systême du Monde.
              
              
                
                .
                Sacrorum Bibliorum Concordantiæ.
              
              
                
                . .
                Persoon’s Synopsis fungorum
              
              
                
                . .
                  do      plantarum.
              
              
                
                . .
                La Place, Mecanique Celeste.
              
              
                
                .
                Dictionnaire de Medecine, avec Lexicon.
              
            
            Epictetus. Greek and Italian. Bodoni. very Scarce in Europe. vellum.
            I open more books received by the Tybee and the factor.
            Dictionnaire Bibliographique has not been Sent. there was only one copy which is not found in the Store. after I have put order in my books, if it is here or in Philadelphia, I will direct it to you. I have Journal Bibliographique de la france. it relates only to the four or five years past. it has tables and a dictionnaire raisonné.
            from this day, I will take orders for Europe, for books and maps of all descriptions and languages.
            
            If I am at last encouraged of as a Man fit for the purpose, I intend to have the most useful book-Store in America. I will be in Europe again next Spring. I think I could be useful to the General Government. I do not want money, but when the property is received and accepted.
            Pray, Sir, be So good as to give me your opinion about the probability of Success of another branch of my establishment in Georgetown, or Washington City, Richmond or Charleston S.C. I ask your pardon for this liberty.
            
               I am most respectfully sir
              Your most humble obedient Servant
              fernagus De Gelone96. Broad Way
            
          
          
            I have a Store or rather a book establishment in Paris, and I have been an American for Sixteen years.
          
        